Citation Nr: 9933432	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a sensorineural 
hearing loss of the right ear.  

2.  Entitlement to service connection for a hiatal hernia.  

3.  Entitlement to service connection for a gastric ulcer 
disorder.  

4.  Entitlement to service connection for the claimed 
residuals of a left shoulder injury.  

5.  Entitlement to service connection for the claimed 
residuals of a rib injury.  

6.  Entitlement to service connection for status post left 
orchiectomy.  

7.  Entitlement to service connection for the claimed 
residuals of removal of a lipoma of the left shoulder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1951 to 
July 1966 and January 1991 to April 1991.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1996 decision of the RO.  

(The issues of entitlement to service connection for a hiatal 
hernia and gastric ulcer disorder are the subjects of the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran has presented a claim of service connection 
for sensorineural hearing loss of the right ear which is 
plausible.  

3.  The veteran has presented a claim of service connection 
for residuals of status post left orchiectomy which is 
plausible.  

4.  No competent evidence has been presented to show that the 
veteran currently has residual disability of due to a left 
shoulder injury or other disease which was incurred in or 
aggravated by service.  

5.  No competent evidence has been presented to show that the 
veteran currently has residual disability due to a rib injury 
or other disease which was incurred in or aggravated by 
service.  

6.  No competent evidence has been presented to show that the 
veteran currently has residual left shoulder disability from 
removal of a lipoma due to disease or injury which was 
incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for sensorineural hearing loss of 
the right ear.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§  3.303, 3.385 (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for status post left orchiectomy.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §  3.303 (1999).  

3.  A well-grounded claim of service connection for residuals 
of a left shoulder injury has not been presented.  
38 U.S.C.A. §§ 1101, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

4.  A well-grounded claim of service connection for residuals 
of a rib injury has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  

5.  A well-grounded claim of service connection for residuals 
of removal of a lipoma of the left shoulder has not been 
presented.  38 U.S.C.A. §§ 1101, 1131, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
in August 1951, the veteran's entrance examination reported 
that his upper extremities, chest, abdomen and viscera were 
clinically normal.  His left testicle was reported to be 
undescended and his hearing was reported to measure 15/15, 
bilaterally.  In June 1952, it was reported that an attempt 
to bring down the veteran's left testicle had been 
unsuccessful when he was five years old and that he had 
continued to have the left testicle in the anterior abdominal 
wall.  It was reported that, in recent months, the testicle 
had been tender and sensitive and had bothered the veteran 
considerably.  The veteran was reported to have had removal 
of an atrophic left testicle.  

In January 1953, the veteran's hearing was reported to 
measure 15/15, bilaterally, and he was diagnosed with normal 
hearing.  In April 1963, the veteran's upper extremities, 
abdomen and viscera were reported to be clinically normal and 
the veteran was reported to have had an orchiectomy in 1952.  

In June 1964, the veteran was reported to have been involved 
in an automobile accident and to have received multiple 
contusions and abrasions on the left shoulder and chest.  He 
was reported to have full range of motion of the left 
shoulder, although it was painful.  X-ray studies were 
reported to reveal no fractured ribs and a negative left 
shoulder.  An examination, except for some mild tenderness, 
was reported to be negative.  In July 1964, the veteran was 
reported to have had some pain in his shoulders and left rib 
cage since his accident.  He was reported to have 
considerable pain in the area of the left rib cage.  X-ray 
studies were reported to show the shoulders to be normal.  

It was reported that a program of general mobilization would 
leave him symptom free in a relatively short time.  On a 
subsequent examination, the veteran reported that his left 
shoulder had still hurt but that it had not particularly 
bothered him.  He was reported to have full range of motion 
in the left shoulder with point tenderness to pressure over 
the left fifth chondrocostal junction.  There was reported to 
be tenderness to pressure over the entire course of the left 
8th rib.  

The veteran was diagnosed with contusion of the left shoulder 
due to direct trauma with normal x-rays and range of motion; 
fracture of the left 8th rib, supported by tenderness to 
pressure along the course of the rib and possibly, but not 
certainly, supported by x-ray evidence; and sprain of the 
chondrocostal junction and 5th left rib, manifested by point 
tenderness and pain upon coughing and sneezing.  

In June 1965, the veteran's upper extremities, chest, abdomen 
and viscera were reported to be clinically normal.  On 
discharge examination in May 1966, the veteran's upper 
extremities, chest, abdomen and viscera were reported to be 
clinically normal.  On an authorized audiological evaluation, 
pure tone thresholds, in decibels, converted to ISO (ANSI) 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
N/A
10
LEFT
10
5
5
N/A
65

The veteran indicated that he was in excellent health, except 
for some epigastric distress due to a hiatal hernia.  He 
reported that he did not have swollen or painful joints or a 
painful or "trick" shoulder.  

The service medical records relating to the veteran's second 
term in service show that, on entrance examination in October 
1990, the veteran's upper extremities, chest, abdomen and 
viscera were reported to be clinically normal.  

On an authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
35
LEFT
5
20
15
70
55

On discharge examination in April 1991, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
30
LEFT
5
10
15
65
70

The veteran indicated that he did not have swollen or painful 
joints, a painful or "trick" shoulder, arthritis, 
rheumatism, bursitis, or a bone, joint or other deformity.  

On VA examination in August 1995, the veteran was reported to 
complain of low back pain and constant pain in the right 
foot.  His carriage, posture and gait were reported to be 
normal.  He was reported to have a scar from the removal of a 
lipoma in the left posterior shoulder in August 1994.  

His chest was reported to be normal.  The veteran was 
reported to have had a left orchiectomy in 1952 and to have a 
scar in the left groin from the orchiectomy.  Sensory and 
motor examination were reported to be normal.  The veteran 
was diagnosed, in part, with status post lipoma removal in 
the shoulder area and status post left orchiectomy.  

On a VA audiological examination in August 1995, the veteran 
indicated that he had had bilateral hearing loss since the 
early 1960's.  On an authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
45
LEFT
15
15
25
70
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The veteran was diagnosed, in part, with mild to moderate 
sensorineural hearing loss at 3000 Hertz through 8000 Hertz.  

On VA examination in September 1995, the veteran was reported 
to have had a lipoma removed from the region of the posterior 
aspect of the left shoulder.  He was reported to have never 
had any orthopedic problems with his left shoulder.  

In January 1999, Nikita Tregubov, M.D., reported that, in 
April 1991, the veteran's right ear hearing was only slightly 
impaired with decibel readings measuring from 25 to 35 in the 
3000 to 6000 Hertz range.  Dr. Tregubov reported that, on VA 
examination in August 1995, the right ear hearing measured 40 
decibels at 3000 Hertz and 45 decibels at 4000 Hertz.  

Dr. Tregubov reported that it was her professional opinion 
that the veteran's current right ear hearing loss was related 
to his time on active duty.  



II.  Analysis

A.  Service Connection for the claimed Residuals of a Left 
Shoulder Injury, Rib Injury and Removal of Lipoma of the Left 
Shoulder

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that he currently has 
residuals of a left shoulder injury, a rib injury and removal 
of lipoma of his left shoulder due to service.  However, he 
has submitted no competent evidence to support his lay 
assertions.  

The service medical records show that, in June 1964, the 
veteran was reported to have been involved in an automobile 
accident.  He was reported to have received multiple 
contusions and abrasions on the left shoulder and chest.  He 
was reported to have full range of motion of the left 
shoulder, although it was noted to be painful.  In July 1964, 
the veteran was reported to have full range of motion of the 
left shoulder with point tenderness to pressure over the left 
fifth chondrocostal junction.  The veteran was diagnosed with 
contusion of the left shoulder due to direct trauma, with 
normal x-rays and normal range of motion; fracture of the 
left 8th rib, supported by tenderness to pressure along the 
course of the rib and possibly, but not certainly, supported 
by x-ray evidence; and sprain of the chondrocostal junction 
and left 5th rib, manifested by point tenderness and pain 
upon coughing and sneezing.  

However, on examination, in June 1965, and on discharge 
examination, in May 1966, the veteran's upper extremities, 
chest, abdomen and viscera were reported to be clinically 
normal.  The veteran also reported that he did not have 
swollen or painful joints or a painful or "trick" shoulder.  
There was no report of complaint, treatment or diagnosis of a 
left shoulder or rib disability.  

On entrance examination, in October 1990, the veteran's upper 
extremities, chest, abdomen and viscera were reported to be 
clinically normal.  On discharge examination in April 1991, 
the veteran reported that he did not have swollen or painful 
joints, a painful or "trick" shoulder, arthritis, 
rheumatism, bursitis or a bone, joint or other deformity.  

On VA examination in August 1995, the veteran was reported to 
have a scar from the removal of a lipoma in the left 
posterior shoulder in August 1994.  The veteran was 
diagnosed, in part, with status post lipoma removal in the 
left shoulder area.  

On VA examination in September 1995, the veteran was reported 
to have never had any orthopedic problems with his left 
shoulder.  

The Board is cognizant of the veteran's contentions in regard 
to residuals of injury to his left shoulder and ribs.  
However, in the absence of competent evidence of a current 
disability due to service, a well-grounded claim of service 
connection has not been submitted.  Caluza, 7 Vet. App. 498; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  While the veteran 
was reported to have sustained injuries to his left shoulder 
and ribs in service, there is no demonstration of a chronic 
disability in service or of continuity of symptomatology 
after service.  The veteran, as a lay person, is not 
qualified to proffer medical opinions or diagnoses. Grottveit 
v. Brown, 5 Vet.App. 91 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In addition, the veteran was reported to have had the removal 
of a lipoma from the left posterior shoulder in August 1994, 
or approximately three years following his discharge from 
service.  There is no demonstration of a current residual 
disability from removal of lipoma of the left shoulder due to 
disease or injury incurred in or aggravated by service.  
Again, his lay assertions concerning medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit, 5 Vet.App. 91 
(1992); Espiritu, 2 Vet.App. 492 (1992).  

Thus, since the veteran has not presented medical evidence 
demonstrating that he currently has a left shoulder or rib 
disability due to service, the Board must conclude that the 
veteran has failed to meet his initial burden of producing 
evidence of well-grounded claims of service connection.  
Caluza, supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claims.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claims that he currently has 
residuals of injury to the left shoulder, residuals of injury 
to his ribs or residuals of removal of lipoma from the left 
shoulder due to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claims, as set 
forth above, well grounded.  


B.  Well Groundedness of Claims of Service Connection for 
Sensorineural Hearing Loss of the Right Ear and Status Post 
Left Orchiectomy

The veteran contends, in essence, that he has sensorineural 
hearing loss of the right ear and residual disability of 
status post left orchiectomy due to disease or injury 
incurred in or aggravated by service.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
To establish service connection for hearing loss, these 
hearing loss thresholds must currently be met, and all the 
evidence of record, including that pertinent to service, must 
demonstrate that a current hearing loss was incurred as a 
result of service.  See Hensley v. Brown, 5 Vet. App. 155, 
158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

The service medical records show that, on entrance 
examination in August 1951, the veteran's left testicle was 
reported to be undescended.  In June 1952, the veteran was 
reported to have previously undergone an unsuccessful 
procedure to bring down the left testicle and that he had 
continued to have it in the anterior abdominal wall.  
However, it was reported that the left testicle had recently 
become tender and sensitive and had bothered the veteran 
considerably.  He was reported to have removal of an atrophic 
left testicle.  

On VA examination in August 1995, the veteran was reported to 
have a scar in the left groin from the left orchiectomy in 
1952.  He was diagnosed, in part, with status post left 
orchiectomy.  

In regard to the claim of service connection for 
sensorineural hearing loss of the right ear, on VA 
examination in August 1995, the veteran was reported to have 
pure tone thresholds of 40 decibels at 3000 Hertz and 45 
decibels at 4000 Hertz.  Thus, the veteran has a current 
right ear hearing disability pursuant to 38 C.F.R. § 3.385 
(1999).  

In January 1999, Nikita Tregubov, M.D., reported that it was 
her professional opinion that the veteran's current right ear 
hearing loss was related to his time on active duty.  

Thus, the Board finds that, in light of this evidence, the 
veteran's claims of service connection for sensorineural 
hearing loss of the right ear and status post left 
orchiectomy are plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  



ORDER

Service connection for residuals of a left shoulder injury is 
denied, as a well-grounded claim has not been submitted.  

Service connection for residuals of a rib injury is denied, 
as a well-grounded claim has not been submitted.  

Service connection for residuals of removal of a lipoma of 
the left shoulder is denied, as a well-grounded claim has not 
been submitted.  

As a well-grounded claim of service connection for 
sensorineural hearing loss of the right ear has been 
submitted, the appeal is allowed to this extent, subject to 
further action as discussed hereinbelow.  

As a well-grounded claim of service connection for status 
post left orchiectomy has been submitted, the appeal is 
allowed to this extent, subject to further action as 
discussed hereinbelow.  



REMAND

Because the claims of service connection for sensorineural 
hearing loss of the right ear and status post left 
orchiectomy are well grounded, VA has a duty to assist the 
veteran in the development of facts pertaining to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the claimant in obtaining and 
developing facts and evidence to support his claims includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

In regard to the issues of entitlement to service connection 
for hiatal hernia and gastric ulcer disability, the service 
medical records show that, in June 1965, the veteran was 
reported to have a chronic history of epigastric distress.  
An upper gastrointestinal series was reported to have 
revealed a moderately sized sliding esophageal hiatal hernia 
and a small prepyloric gastric ulcer.  On discharge 
examination in May 1966, the veteran reported that he was in 
excellent health, except for some epigastric distress due to 
a hiatal hernia.  

The Board notes that, where a claim is not well grounded, VA 
does not have a statutory duty to assist a veteran in 
developing facts pertinent to the claim.  While VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1999) to advise a veteran of evidence needed to complete an 
application for a claim, this obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the Board finds that the RO must inform the 
veteran of his obligation to submit all medical evidence 
which tends to support his claims of service connection for 
hiatal hernia and gastric ulcer disability.  It is pertinent 
to note in this regard that it is unclear whether the veteran 
currently has hiatal hernia or gastric ulcer disability due 
to disease or injury incurred in or aggravated by service.  

Consequently, to ensure that all evidence potentially 
relevant to the veteran's claims is obtained and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who rendered 
the veteran medical attention for the 
claimed sensorineural hearing loss of the 
right ear, residuals of left orchiectomy, 
hiatal hernia and gastric ulcer 
disability since service.  The veteran 
also should be instructed to submit all 
medical evidence which supports his 
assertions that he currently has hiatal 
hernia and gastric ulcer disability due 
to disease or injury incurred in or 
aggravated by service.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain 
copies of all treatment records from the 
named health care providers that are not 
currently of record.  All records 
obtained should be associated with the 
claims folder.  

2. The RO should schedule the veteran for 
VA ear and audiology examinations to 
determine the nature and likely etiology 
of his claimed sensorineural hearing loss 
of the right ear.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran and record 
a full medical history and should report 
detailed medical findings in connection 
with his evaluation of the hearing loss.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that the 
veteran currently has sensorineural 
hearing disability of the right ear due 
to disease or injury incurred in or 
aggravated by service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted above, and 
include the factors upon which the 
opinion is based.  

3.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed residuals of status post left 
orchiectomy.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  Based on 
his/her review of the case, it is 
requested that the examiner identify any 
residuals of status post left orchiectomy 
and express an opinion as to the medical 
probability that the veteran is currently 
suffering from residuals of status post 
left orchiectomy due to disease or injury 
incurred in or aggravated by service.  
Specifically, the examiner should express 
an opinion as to the medical probability 
that the veteran's disability manifested 
by an undescended left testicle prior to 
entry into service underwent an increase 
in severity beyond natural progression 
during service.  The examination report 
should reflect review of the pertinent 
material in the claims folder and include 
the factors upon which the opinions are 
based.  

4.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken. If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







